DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 39-41 and 43 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 39 recites “fresh and young coconut meat”, however the terms “fresh” and “young” are relative terms because;
the term “fresh” means recently made or obtained, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how recent is encompasses by such a claim; and


the term “young” means having lived or existed for only a short time, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much time is encompasses by such a claim. Claim 43 has a similar issue, however, Applicant could simply claim coconut meat to overcome this issue.

Claim Interpretation
Claim 39 is a product (by process) claim.
Attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore, with regard to the prior art, claim 39 encompasses: 
A dehydrated coconut meat based edible film, comprising: 
a homogenous mixture wherein undesirable particulates are disinfected and eliminated;


from 0.05 39782523Application No. 15/832,565Docket No.: 18347-003002 Reply to Office Action of August 25, 2021 wt.% to 5.0 wt.% of raw unrefined virgin coconut oil;
some amount coconut meat [as only the intermediate puree of batter comprises 90 wt% and it is then dehydrated (i.e. coconut meat has about 45 to 91% water)]; 
less than 9.9 wt% coconut water [as only the intermediate puree of batter comprises at least 9.9 wt%, then it is dehydrated (i.e. coconut water has about 90 to 96% water)];  
some amount of mango polyphenolic extract [as only the intermediate puree of batter comprises 0.05 to 5 wt%, then it is dehydrated] 
a thickness in the range from about 1.0 millimeter to about 3.0 millimeter;
a water activity in the range of about 0.45 to about 0.55:, and 
a moisture content of 8 to 10 wt.%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-41 and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Debord in view of Joy, Parks and Masibo.
Debord: Fruit and vegetable films and uses thereof; WO 2006/029128 A2; Published 16-Mar-2006.

Joy: Coconut Wraps; published online at least by Feb. 26 2012 at: https://web.archive.org/web/20120226153031/http://thedeliciousrevolution.com/dessert/coconut-wraps/

Parks: Strawberry Fruit Roll-Ups Recipe; published online at least by 3 March 2012, at: 
https://web.archive.org/web/20120303142607/http://www.seriouseats.com/recipes/2012/03/strawberry-fruit-roll-up-recipe.html

Masibo: Major Mango Polyphenols and Their Potential Significance to Human Health; © 2008 Institute of Food Technologist.


With regard to the prior art, the term/phrase "fresh and young coconut meat" encompasses coconut meat.

Independent claim 39
Debord teaches methods of making edible fruit/vegetable films (ti.), which encompasses the claims dehydrated edible fruit based film.

Fruit
Debord teaches the use of at least 75 wt% fruit puree (5th para. on pg.3), which encompasses the claim of some amount fruit, and further provides less than 9.9 wt% of fruit juice, as claimed.

Debord does not limit the type of fruits use (see ref. clm. 1 and throughout), therefore the teaching includes the use of any type of coconut meat and coconut water.   

Moisture content
Debord teaches the film has a moisture content of about 4 to 8%  (5th para. on pg.3), which encompasses the claim of a moisture content of 8 to 10 wt %.

Water activity
Debord teaches the film has a water activity in the range of about 0.2 to 0.6 (last para. on pg. 4), which encompasses the claim of about 0.45 to about 0.55.

Homogenous mixture
Debord teaches that the film is made with a homogenous mixture (2nd para. from bottom of pg. 6), which encompasses the product being made from a homogenous mixture.

Pasteurized
Debord teaches the puree used to make the film is pasteurized at 185 °F (5th–6th paras. on pg. 10). The Examiner takes official notice that pasteurize is a known method of disinfecting, used to destroy pathogenic microorganisms, meaning undesirable particulates are disinfected and eliminated. 

Thickness
Debord teaches the film has a thickness (last para. pg. 4).
Debord does not discuss the claimed thickness of about 1 to 3 millimeter.
Joy also teaches a method of making a dehydrated coconut meat based edible film comprising: fresh young coconut meat and coconut water to form a puree used to make an edible wrap, wherein the thickness of the puree spread on the form is 1/8 inch (3.175 mm).  The film is then dried, therefore it would be reasonable to expect its thickness is less than 1/8 inch (3.175 mm), which encompasses a thickness  of about 1 to 3 mm, as claimed 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making edible fruit puree wraps, as the modified teaching above, to include they have a thickness of about 1 to 3 mm, as claimed, because Joy illustrates that the art finds encompassing thickness to be suitable for similar intended uses, including methods of making edible fruit puree wraps which provides that such a thing has been known to be done and therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07). 

Coconut oil
Debord does not discuss the claimed use of coconut oil.
Parks teaches methods of making dehydrated edible fruit films comprising coconut products, and further provides the use of 3/4 ounce coconut oil (1.3%) (pg. 1), which encompasses the claim of from about 0.05 to 5.0 wt% raw unrefined virgin coconut oil.
Parks teaches that oils, including coconut oil (pg. 1), have utility in dehydrated fruit films such that they provide the benefit of providing lubricity to food products as an aide for removing dehydrated films from forming trays.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dehydrated fruit films, as the modified teaching above, to include the use of coconut oil, as claimed, because Parks illustrates that the art finds it suitable for similar intended uses, including methods of making dehydrated fruit films which shows that it was known for such a thing to have been done, therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07); and further provides benefits to its use, including that coconut oil in edible wraps provide lubricity to food products as an aide for removing dehydrated films from forming trays.  

Mango polyphenolic extract 
Debord teaches the use of fruit purees, commonly known to comprise polyphenols, however not discuss the specifically claimed type, mango polyphenolic extract.
Masibo also teaches methods of using polyphenolics, and teaches that they are widely distributed in plant derived foods (2nd para. of Introduction), including wide ranges of fruits and vegetables (1st para. of Introduction), teaching that a reasons to use mango seed extracts is that they have a high polyphenolic content, and therefore are beneficial for used as a functional food ingredient (2nd have of the section titled: composition of mango seed kernels). 
Masibo teaches polyphenols are beneficial because as antioxidants they scavenge free radicals which protect the lipids in cell membranes from free radical attack (see the Introduction at 3rd-4th para.), therefore they help protect the body against damage linked to oxidative stress (see the Conclusion). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using polyphenols in nutritional foods, as the modified teaching above, to include the use of the specifically claimed type of polyphenolic, mango extract, because Masibo illustrates that the art finds is use beneficial because it is high in polyphenolic content which helps protect the body against damage linked to oxidative stress by scavenging free radicals to protect lipids in cell membranes from their radical attack; and further provides that mango extract polyphenols are suitable for similar intended uses, including methods of using polyphenolics in nutritional foods (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success. Therefore the modified teaching provides the use of some amount of mango polyphenolic extract, as required of the claim.

by-process limitations
Claim 39 comprises multiple process steps, however, since the product as taught above is a similar dehydrated product having similar ingredients, properties and thickness, therefore the product taught is unpatentable even though the prior product may have been made by a different process.
Attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

In summary, 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making nutritional food compositions, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Independent claim 39 is a product by process claim, meaning the particulars of the process steps do not make a patentable distinction over a similar product made, unless they impart some chemical or physical structure the product claimed.  It is the examiner’s position that all of the limitations related to the chemical or physical structure imparted by the claim are provided above.
Further, Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 
Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent Claims
As for claim 40, Debord teaches the use of fruits . vegetables and a combination thereof (ab.)

As for claim 41, the claim is toward a product by process, wherein the process limitations only make a patentable distinction if they impart some chemical or physical structure over the teaching above.  
In this case it is the examiner’s position that the methods of blending, sieving, spreading and drying, in the modified teaching above, provide the product as claimed, therefore the claim: “wherein the blending process is done at five thousand (5,000) revolutions per minute (rpm) for six (6) to eight minutes and the stainless steel template has an outer dimension of about 16 inches by 24.5 inches and inner dimension of the molding at about 20 cm x 20 cm wherein the stainless steel template can be further modified to 25 cm x 25 cm, 28 cm x 28 cm or 40 cm x 40 cm” fails to further limit the product made because: 
the modified teaching provides a homogenous mixture that is used to make the edible fruit wraps, therefore the particulars of the blending step do not distinguish over the product made; 
the claim does not require that the product made has a particular size, therefore matter of the type of mold/tray/template used for drying does not distinguish over the product made, however, it has been long settled that size is a matter of obvious.


As for claim 43, the modified teaching, in Parks, provides the use of unrefined raw virgin coconut oil, which means it is derived from fresh (i.e. raw) coconuts.  
The teaching of the use of coconut oil encompasses types derived from young coconuts, because in this specific case the various permutations of ages of coconuts the oil comes from in the generic are so small (young or mature) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using coconut oil, as the modified teaching above, to include the specifically claimed type, derived from young coconuts, as claimed, because in this specific case the various permutations of ages of coconuts the oil is derived from in the generic are so small (young or mature) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Debord teaching the use of edible film formers, including: guar gum, locust bean gum, xanthan gum, carrageenan, algins, propylene glycol, pectins, gum arabic, native starches including corn starch, waxy maize starch, high amylose corn starch, potato, tapioca, rice and wheat starch, maltodextrin, proteins including gelatin, casein, salts of casein, whey, and those from soybeans, and mixtures thereof.  Said ingredients are used in amounts of about 1 to 20 % (4th para. on pg. 7), which encompasses the claim of 2 to 4 wt% of nutritional content enhancer.


Response to Arguments
Finality of Office Action 
It is asserted, that the Examiner asserts on page 33 of the Office Action that this action is made final. However, on page 1 of the Office Action, the Examiner indicates in box "2b" that this action is non- final. We note that because the prior action was final, and a Request for Continued Examination with amendments was filed, this action should be non-final. Applicant respectfully requests confirmation regarding the finality of the Office Action. 
In response, the examiner humbly apologizes, the Office Action of 8/25/2021 was indeed a Non-Final Office Action
 
Claim Objections 
It is asserted, that all claims are objected to for failing to use proper formatting under 37 C.F.R. § 1.75. See Office Action, p. 2; and M.P.E.P § 608.01(a)(6.02)(k). The Examiner asserts that each element or step of the claim should be separated by a line indentation and that there may be plural indentations to further segregate subcombinations or related steps. Id. 

Applicant amends the claims to use proper formatting by separating each element, step, subcombination, or related step of the claims with a line indentation. Accordingly, withdrawal of this objection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.

Claim Rejections under 35 U.S.C. § 112(b) 
It is asserted, that it is that the Examiner asserts that the term "fresh" means recently made or obtained and that this term is associated with a requisite degree of being 'recently made or obtained.' See Office Action, p. 3. Applicant agrees that the published specification provides the requisite degree for 'fresh' (at paragraph [0058]) that the Examiner alleges: "harvesting and dehusking of young coconut are done on-site, where the actual processing can proceed immediately [emphasis added]." One of ordinary skill in the art would understand that a young coconut which is immediately dehusked and processed after harvest is fresh. 
Applicant respectfully disagrees with Examiner's interpretation of the phrase "young coconut." Id. Specifically, the word "young" is removed from context in the Office Action. Detaching the identifier "young" from "young coconut" appears to be an attempt to assert that the word "young" is relative, when the definition for "young coconut" in the art is well known. The term of art is not being given its broadest reasonable interpretation as set forth in M.P.E.P § 2111: The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term 
(unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach [emphasis added]. In re Cortright, 165 F.3d 1353, 1359, 49USPQ2d 1464, 1468 (Fed. Cir. 1999). 
The term of art "young coconut" is recited in the specification apart from the word "fresh." See published application specification, [0058]. For example, the specification recites: "harvesting [.. .] of young coconut." Id. Here, the specification states that young coconut is young coconut before harvest. The specification continues to refer to young coconut post-harvest. Young coconut is established as a type of produce and has a ubiquitously known definition in the field of art. The ordinary term is simple and uncomplicated. A young coconut may be green, smooth, and not- hairy. A mature coconut may be hard, brown, and hairy. 
This isn't the case where one could apply a colloquial form of a relative term 'young' to some other produce. See also Joy (reference of record) throughout. "Young coconut" aligns with its original definition translated from Tagalog (Philippines): "buko" and variations thereof. The Tagalog variant of "mature coconut" is "niyog." "The amazing coconut" describes various stages of buko (young coconut) that may be used for different purposes, all sharing at least one main quality: the meat is soft and may be scooped or scraped out, rather than grated. "The amazing coconut" describes that niyog (mature coconut) is different in that the meat can only be grated out (not scooped or scraped). 
It is respectfully requested that the Examiner recognize the ordinary and customary meaning of a young coconut. To accompany this request, Applicant submits references in an IDS to provide evidence for the ordinary and customary meaning of the term of art, "young coconut." For example, "[y]oung coconut is harvested directly from the tree before it has time to age and drop like the more mature white and brown husked coconuts." See url: https://specialtyproduce.com/produce/Young_Coconut_1233.php ("Specialty Produce"). Likewise, "young coconut is a coconut that has been harvested before it matures." See url: 
https://www.com/product-detail/fresh-young-coconut/1238185 ("H-E-B"). Further, url: 
https://leafyplace.com/types-of-coconuts ("Leafy Place") recites: 
White coconuts are not different varieties from brown coconuts. The color classification of the coconut is due to its level of maturity. Young coconuts have a white husk under their green outer skins. Stripping off the outer skin reveals this soft husk. Inside the white coconut is soft, almost gelatinous meat that doesn't taste of anything. [emphasis added] The literature is replete with definitions that describe the ordinary meaning of young coconut. A young coconut is known to have a soft outer shell, softer meat/husk, and different taste and organoleptic compared to a mature coconut. A mature coconut is known to have a hardened hairy outer shell, a tougher meat/husk, and a stronger flavor. 
In response, every example of what the term “young” means, regarding a coconut, uses relative terms/phrases, including:
smooth;
the meat is soft;
harvested before it matures;
soft husk;
almost gelatinous;
soft outer shell; 
softer meat/husk; and
different taste and organoleptic.
Because Applicant provides no definition of “fresh and young coconut meat” in the original Specification, and there version of what is reasonable refers to indefinite terms/phrases, the broadest reasonable interpretation present above, stands.

It is asserted, that in view of the Examiner's comments regarding the "unit of 5," the claims are updated to recite wt.%. See Office Action, p. 4. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 

It is asserted, that regarding the terms lacking antecedent basis as set forth on page 4 of the Office Action, Applicant amends the claims to provide proper antecedent basis. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that Regarding the Markush group language comments set forth on page 4 of the Office Action, Applicant amends claims 40 and 43 to provide proper Markush language. Regarding an alleged critical element that is missing from claim 43, Applicant amends the claim to recite, inter alia, "wherein the raw unrefined virgin coconut oil used is also derived from fresh and young coconuts." See Office Action, p. 5. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Claim Rejections under 35 U.S.C. § 112(d) 
It is asserted, that Claim 43 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. See Office Action, p. 5. To the extent that the Examiner believes the rejection still applies to the amended claim, the rejection is respectfully traversed. 
 	Claim 43 is amended to recite, inter alia, "wherein the raw unrefined virgin coconut oil used is also derived from fresh and young coconuts." Thus, claim 43 defines the ingredients that presented in this claim or the base claim and further limits the subject matter of the claim upon which it depends. See Office Action, p. 5. Accordingly, withdrawal of this rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Claim Rejections under 35 U.S.C. § 103 
It is asserted, that Claim 39 recites, inter alia, "[a] dehydrated coconut meat based edible film [. ..] comprising at least 90 wt.% of fresh and young coconut meat with at most 9.9 wt.% of coconut water, raw unrefined virgin coconut oil in the range of from 0.05 wt.% to 5.0 wt.%, and mango polyphenolic extract in the range of from 0.05 wt.% to 0.1 wt.%." 
The primary reference, Joy, teaches a composition for two different types of coconut wraps: a neutral coconut wrap and a sweet coconut wrap; both use young coconut meat and coconut water. See Joy. Joy's neutral wrap includes salt and the sweet coconut wrap includes sugar (agave, maple, yacon syrup, or honey). Id. 
Coconut mama is cited as teaching an additional 1-2 tablespoons of raw coconut water (allegedly 15 to 30 grams) added to 2 cups of young coconut meat (allegedly 170 grams, same as Joy), where Coconut mama's composition also includes salt. See Office Action, pp. 7-8 and Coconut mama. However, Joy and Coconut mama fail to teach raw unrefined virgin coconut oil and mango polyphenolic extract in the composition. 
 
 
 	Parks is cited as teaching 3/4 ounce coconut oil in about a 56 to 57 ounce fruit rollup. See Office Action, p. 8 and Parks. Parks does teach that an amount of coconut product may be 3/4 oz (allegedly 1.3%). Parks' composition "is loaded with sugar and corn syrup, mostly pears with just a teensy amount of actual strawberries." See Parks. 
Parks recites that "real fruit roll-ups rely on pears as the base [emphasis added], but dried apple rings work well," and "the point is to make a mild flavored fruit the bulk of the mix and then to use a small amount of freeze dried fruit to flavor it" such as strawberry. Id. There is no teaching or suggestion in Parks to remove the majority of Parks' composition (about 95% or more by weight based on apples or pears, apple juice, sugar and corn syrup) and to replace with the claimed coconut base, for example. 
The proposed modification would render Parks unsatisfactory for its intended purpose, which is to make a fruit-based fruit rollup product based on pears, apples, and a small amount of strawberries. See M.P.E.P. 2145(X)(D). Parks defines what a fruit roll-up is: the "real fruit roll-ups rely on pears as the base, but dried apple rings work [emphasis added]." Id. Replacing Parks' base with a majority of coconut changes the principle operation of Parks, because a "fruit roll-up" as defined by Parks would not be produced. Further, it would not be obvious to try substituting a majority of the composition as proposed, because Parks teaches that some fruit (such as strawberries) cannot produce the desired product that results from using pears, or optionally apples. See Parks ("you'd just be reconfiguring strawberries into a 2D shape, not recreating a proper fruit roll-up."). Even if a skilled artisan included 1.3% coconut oil in the proposed combination, while allegedly substituting a pear or apple base for a coconut base, they would just be "reconfiguring coconut into a 2D shape, not recreating a proper fruit roll-up" as well. There is no teaching or suggestion in Parks that a coconut product could be substituted as a majority of the base. Furthermore, there is no teaching or suggestion in Joy or Coconut mama to replace the coconut meat with pear or apples (or any suggestion to include coconut oil). The proposed combination appears to rely on the fact that Parks teaches some amount of a coconut oil, without consideration of Parks' composition as a whole, or how the inclusion of Parks with Joy and Coconut mama would affect any of the references in combination. As stated in In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986): "It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Wesslau, 353 F.2d 238, 241 (CCPA 1965). 
In response, this is a piecemeal analysis of the rejection that merely picks apart the references without taking the rejection as a whole into consideration.  Parks is properly applied to show that it was known to use coconut oil in dehydrated edible fruit films comprising coconut products. Nothing in Parks teaches that the coconut oil would destroy other compositions, like Joy, therefore his argument is not persuasive.

It is asserted, that Parks is further relied on as suggesting that the claimed coconut oil may be an extract, which allegedly renders the claimed mango polyphenolic extract obvious in combination with Masibo. However, Parks fails to mention "mango," "polyphenol," or "extract." Thus, there is no teaching or suggestion within Parks that would lead one of ordinary skill in the art to link mango polyphenols with coconut oil. 
In response, this is another piecemeal analysis of the rejection that merely picks apart the references without taking the rejection as a whole into consideration because the modified teaching, in Masibo, provides that the mango seed extracts have a high amount of polyphenols.  Then, Maiko is further applied to show that amounts of mango seed extract known for use in foods for the benefit of being an anti-obesity agent (see pg. 3, last para.+). 

It is asserted, that mere inclusion of the proposed combination of coconut oil from Parks satisfies the alleged 'coconut extract' and one of ordinary skill in the art would not look to additional extracts, such as mango polyphenol extracts, to provide a coconut oil alternative where the 'coconut extract' limitation is already satisfied. See Office Action, p. 10. Where Masibo is included in the proposed combination, the Office Action fails to present a reasonable connection between Parks and Masibo, and Masibo and the other references. See Office Action, pp. 10-11. 
Not only is the connection between Parks and Masibo murky, but further modification of Masibo by Maiko is relied upon to teach an alleged weight range. See Office Action, p. 12. 
In response, Parks is shown to be combined with Joy in view of the claims, there is no standard of examination that requires that each and every reference applied needs to be discussed in view of each other, therefore this argument is not persuasive. Further, Applicant appears to continue to pick apart every reference. 

It is asserted, that Masibo and Maiko do not mention an edible film or coconut anywhere. In particular, Masibo is directed to "extracting polyphenols from plants" and not coconut oil. See Masibo, p. 310, top of left column. Masibo's entire disclosure is directed to methods to extract polyphenols from parts of a mango plant. Absent some link between Masibo's procedures and coconut oil extraction, modification of Masibo's procedures such that coconut oil is extracted (as proposed by the Examiner) would also render Masibo unfit for its intended purpose: to provide compositions and methods to extract polyphenols from mango plants. 
In response, Masibo similarly teaches methods of using polyphenols in foods, as the modified teaching provides, therefore they are analogous, and the link to the modified teaching is made. Similarly, after Masibo is combined, for using mango seed extracts, Maiko is applied for showing what amounts are beneficial, therefore these arguments are not persuasive.

It is asserted, that PS, Shettler, FAO and Savant fail to provide what parks and the combination of references lacks.
In response, there is no standard of examination that every reference must teach all of the claimed components, therefore this is yet another piecemeal analysis of the rejection that merely picks apart the references without take the rejection as a whole into consideration.



It is asserted, that the use of 10 references in the proposed obviousness rejection is an indication that the claimed composition may not be readily obvious to one of ordinary skill in the art. The amount of references needed appears to be contradictory to whether or not the presently claimed subject matter would have been obvious. It seems unlikely that one of ordinary skill in the art would, before the filing date, have combined nearly a dozen references in an attempt reproduce the presently claimed subject matter. Many references overlap and teach similar components, such as coconut meat and coconut water, while other references have no teaching, suggestion, or motivation to combine and are relied upon to pick and choose embodiments based on unreasonable connections (such as coconut oil allegedly obviating a mango polyphenol extract). 
In response, there is no standard of examination that limits the amount of applied reference, and the examiner personally recalls one case having over 50 references that was affirmed by the board. See the MPEP at 2141.03, which is clear that in many cases a person of ordinary skill will be able to fit the teachings of multiple references together like pieces of a puzzle because this would include the inferences and creative steps that a person of ordinary skill in the art would employ.  






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793